 



EXHIBIT 10.11
VOTING AGREEMENT
     VOTING AGREEMENT, dated as of February 13, 2008 (this “Agreement”), among
Cedar Shopping Centers, Inc., a Maryland corporation (“Cedar”), Inland American
Real Estate Trust, Inc., a Maryland corporation (“Inland”) and Inland Investment
Advisors, Inc., Inland Real Estate Investment Corporation and The Inland Group,
Inc. (collectively with Inland, the “Group”).
     WHEREAS, as of the date hereof each entity in the Group beneficially owns
(as that term is used in Section 13(d) of the Securities Exchange Act of 1934
and defined by the SEC in Rule 13d-3, “Beneficially Owns”) 4,334,638 shares of
common stock, par value $.06 per share, of Cedar (the “Common Stock”),
representing approximately 9.8% of Cedar’s issued and outstanding Common Stock;
     WHEREAS, each of the entities in the Group filed a Statement on
Schedule 13D with the Securities and Exchange Commission on January 22, 2008;
     WHEREAS, Inland has requested the Board of Directors of Cedar to waive the
9.9% ownership limit set forth in Cedar’s Articles of Incorporation, as amended
(the “Articles of Incorporation”), and allow the Group to increase its ownership
position to an amount not to exceed 14% of Cedar’s issued and outstanding Common
Stock (the “Waiver”);
     WHEREAS, as a condition to the willingness of Cedar’s Board of Directors to
grant the Waiver, Cedar has required that the Group agree, and in order to
induce the Board of Directors to allow the increase, the Group has agreed, to
enter into this Agreement.
     NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
Article I.
VOTING OF COMMON STOCK
     Section 1.1 Increase in Ownership. Pursuant to subparagraph (k) of
Article IV of the Articles of Incorporation and subject to the representations,
undertakings and provisions contained herein, the Board of Directors of Cedar
has authorized the Waiver and approved the right of the Group, and pursuant to
this authorization and approval Cedar hereby grants to each of the entities in
the Group the right, to acquire up to an additional 1,881,111 shares of Common
Stock of Cedar (the “Additional Common Stock”); provided that after acquisition
of the Additional Common Stock the Group will own not more than 14% of Cedar’s
issued and outstanding Common Stock. If at any time and from time to time after
the date hereof, the Group sells, transfers or otherwise disposes of any shares
of Common Stock previously acquired

 



--------------------------------------------------------------------------------



 



by it, then the Group may not reacquire any Common Stock above the greater of
(i) its then existing ownership percentage of Cedar or (ii) the existing 9.9%
ownership limit.
     Section 1.2 Voting Agreement. Until the Expiration Date (as hereinafter
defined) and to the extent the Additional Common Stock is not otherwise voted by
proxy granted pursuant to Section 1.3 of this Agreement, at every meeting of the
holders of Common Stock called, and at every adjournment thereof, or in any
other circumstances upon which the vote, consent or other approval of the
holders of Common Stock is sought, each entity in the Group shall, and shall
cause each of its respective Affiliates (as such term is defined in Rule 12b-2
of Regulation 12B under the Securities Exchange Act of 1934, as amended (the
“Act”)) to, vote or cause the Additional Common Stock to be (a) voted in favor
of any matters proposed by the Board of Directors and presented to Cedar’s
stockholders; (b) voted for all nominees for directors that have been nominated
by the Board of Directors of Cedar; (c) voted against any matters or nominees
for directors not proposed by the Board of Directors and presented to Cedar’s
stockholders; and (d) duly represented, in person or by proxy, at each meeting
of stockholders of Cedar duly called by the Board of Directors of Cedar.
     Section 1.3 Grant of Proxy with Respect to Additional Common Stock. (a) The
Group hereby (to the fullest extent permitted by law) appoints Leo S. Ullman,
Brenda Walker and Stuart Widowski, and each of them, as the Group’s sole and
exclusive attorneys-in-fact and proxies, with full power of substitution and
re-substitution, to vote the Additional Common Stock and to exercise all voting,
consent and similar rights of the Group with respect to the Additional Common
Stock (including, without limitation, the power to execute and deliver written
consents) at every annual, special or adjourned meeting of the holders of Common
Stock and in every written consent in lieu of such meeting as provided herein.
This proxy shall be valid until the Expiration Date.
     (b) Upon the Group’s execution of this Agreement, any and all prior proxies
given by the Group with respect to the Additional Common Stock are hereby
revoked.
     (c) The Group hereby affirms that the proxy set forth in this Section 1.3
is irrevocable (to the fullest extent permitted by law) until the Expiration
Date (in which event the proxy set forth herein shall terminate and be of no
further force or effect), is coupled with an interest and is granted for the
consideration provided herein. The Group hereby ratifies and confirms all that
such irrevocable proxy may lawfully do or cause to be done by virtue hereof.
Such irrevocable proxy is executed and intended to be irrevocable by person’s to
the fullest extent permitted by the Maryland General Corporation Law.
     Section 1.4 Restrictions on Certain Actions. If, and only if, the Cedar
Board of Directors has granted or grants the Waiver, then from the effective
date of the Waiver until the Expiration Date, the Group, without the prior
consent of Cedar’s Board of Directors (specifically expressed in a resolution
adopted by a majority of the directors of Cedar), will not, nor will it permit
any Affiliate to:
     (a) Acquire (other than through stock splits or stock dividends), directly
or indirectly or in conjunction with or through any other person or entity, by
purchase or otherwise, Beneficial

2



--------------------------------------------------------------------------------



 



Ownership of any additional shares of Common Stock or any other securities of
Cedar entitled to vote generally for the election of directors (“Voting
Securities”), if such acquisition would cause the Group and its Affiliates,
directly or indirectly, to Beneficially Own more than 14% of all Voting
Securities outstanding. Notwithstanding the provisions of the preceding
sentence, if the number of outstanding Voting Securities is reduced for any
reason, whether by repurchases by Cedar or otherwise, the Group will not be
required to dispose of any of its holdings of Voting Securities even if such
reduction in outstanding shares would result in the Group’s Beneficial Ownership
exceeding 14% of the outstanding Voting Securities;
     (b) Directly or indirectly or through any other person or entity, solicit
proxies with respect to Voting Securities under any circumstance; or become a
“participant” in any “election contest” relating to the election of directors of
Cedar (as such terms are used in Rule 14a-11 of Regulation 14A under the Act);
     (c) Deposit any Voting Securities in a voting trust, or subject any Voting
Securities to a voting or similar agreement;
     (d) Directly or indirectly or through or in conjunction with any other
person or entity, engage in a tender or exchange offer for Cedar’s Voting
Securities made by any other person or entity without the prior approval of
Cedar, or engage in any proxy solicitation or any other activity with any other
person or entity relating to Cedar without the prior approval of Cedar; or
     (e) Become a member of a Section 13(d) group that is seeking to obtain or
take control of the Company.
Article II.
REPRESENTATIONS AND WARRANTIES
     Section 2.1 Representations and Warranties of the Group. The Group hereby
represents and warrants to Cedar as follows:
     (a) Due Organization, Authorization, etc. The Group has all requisite legal
capacity, power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Group. This
Agreement has been duly executed and delivered by or on behalf of the Group and
constitutes a legal, valid and binding obligation of the Group, enforceable
against the Group in accordance with its terms.
     (b) No Conflicts, Required Filings and Consents.
     (i) The execution and delivery of this Agreement by the Group does not, and
the performance of this Agreement by the Group will not, (i) conflict with or
violate any judgment, order, decree, statute or law applicable to the Group or
by which the Group or any of the Group’s assets or properties is bound or
affected or (ii) violate or conflict with any agreement or other instrument to
which the Group is a party or by which any of its assets or properties is bound.

3



--------------------------------------------------------------------------------



 



     (ii) The execution and delivery of this Agreement by the Group does not,
and the performance of this Agreement by the Group will not, require any
consent, approval, order or authorization of, or registration, declaration or
filing with, or permit from, any governmental authority, except for the filing
of an amendment to its Schedule 13D.
     (iii) Except for this Agreement and any agreements that have been filed
with the U.S. Securities and Exchange Commission, there are no voting trusts or
other agreements or understandings, including, without limitation, any proxies,
in effect governing the voting of the Common Stock owned by the Group.
     (c) Title to Common Stock. Each of the entities in the Group is the
Beneficial Owner of the Common Stock of Cedar as set forth herein and holds the
voting rights disclosed on its Schedule 13D with respect thereto. Other than as
set forth in Article 1 hereof, the Group does not Beneficially Own any other
Common Stock. To the best of the knowledge of the Group, no other person has any
voting rights with respect to the Common Stock owned by the Group. In addition,
to the best of the knowledge of the Group the Common Stock held by the Group is
free and clear of any liens and encumbrances.
     (d) Tax Representations. (Capitalized terms used in this subsection (d) but
not otherwise defined in this Agreement shall have the meanings assigned to such
terms in the Articles of Incorporation.)
     (i) No “individual” who Beneficially Owns for Tax Purposes any of the
outstanding Common Stock of Cedar held by the Group does or will Beneficially
Own for Tax Purposes in the aggregate, including by reason of a direct or
indirect ownership interest in the Group (or any member thereof), a direct or
indirect ownership interest in any entity to which the Group provides investment
advice, or otherwise, more than 9.9% of the value of the outstanding Common
Stock of Cedar.
     (ii) Neither the Group nor any person on behalf of whom the Group owns
Common Stock will actually own or Constructively Own an interest in a tenant of
Cedar (or a tenant of an entity owned or controlled by Cedar) that would cause
Cedar to Constructively Own in the aggregate more than a 9.9% interest (as set
forth in Section 856(d)(2)(B) of the Internal Revenue Code of 1986, as amended
(the “Code”)) in such tenant.
     (iii) The Group will perform a periodic review to ascertain that the
representations contained in this Agreement remain accurate.
     (iv) For purposes of these tax representations, “individual” has the same
meaning provided in Section 542(a)(2) of the Code, “Beneficially Owns for Tax
Purposes” means direct, indirect, or constructive ownership through the
application of Section 544 of the Code, as modified by Section 856(h)(1) of the
Code, and “Constructively Own” means direct, indirect, or constructive ownership
through the application of Section 318 of the Code, as modified by
Section 856(d)(5) of the Code.

4



--------------------------------------------------------------------------------



 



     (v) Each member of the Group agrees that any violation or attempted
violation of the representations set forth in this subsection (d) will result in
all or a portion of the shares of Common Stock of Cedar owned by the Group, on
its own behalf, on behalf of the entities to which it provides investment
advice, and on behalf of its clients and customers, being automatically
transferred to a Charitable Trust in accordance with Section B (4)(c)(i) of
Article IV of the Articles of Incorporation.
     (vi) The Group expressly permits Cedar and Stroock & Stroock & Lavan LLP,
as counsel to Cedar, to rely on the representations set forth in this subsection
(d) as if the Group made such representations directly to both Cedar and Stroock
& Stroock & Lavan LLP.
     (vii) The Group agrees and acknowledges that the continued truth and
accuracy of the representations set forth in this subsection (d) is a condition
precedent to the validity and effectiveness of the waiver granted herein and
that the Group will, upon request by Cedar, promptly deliver written
confirmation of such representations.
     Section 2.2 Representations and Warranties of Cedar. Cedar hereby
represents and warrants to each entity in the Group as follows:
     (a) Due Organization, Authorization, etc. Cedar has all requisite legal
capacity, power and authority to execute and delivery this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of Cedar, including
without limitation the due authorization and granting by the Cedar Board of
Directors of the Waiver and the right of the Group to acquire the Additional
Common Stock, subject to the proviso that after acquisition of the Additional
Common Stock the Group will own not more than 14% of Cedar’s issued and
outstanding Common Stock. This Agreement has been duly executed and delivered by
or on behalf of Cedar and constitutes a legal, valid and binding obligation of
Cedar, enforceable against Cedar in accordance with its terms.
     (b) No Conflicts, Required Filings and Consents.
     (i) The execution and delivery of this Agreement by Cedar does not, and the
performance of this Agreement by Cedar will not, (i) conflict with or violate
any judgment, order, decree, statute or law applicable to Cedar or by which
Cedar or any of Cedar’s assets or properties is bound or affected or
(ii) violate or conflict with any agreement or other instrument to which Cedar
is a party or by which any of its assets or properties is bound.
     (ii) The execution and delivery of this Agreement by Cedar does not, and
the performance of this Agreement by Cedar will not, require any consent,
approval, order or authorization of, or registration, declaration or filing
with, or permit from, any governmental authority.

5



--------------------------------------------------------------------------------



 



Article III.
MISCELLANEOUS
     Section 3.1 Expenses. All costs and expenses incurred in connection with
the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses.
     Section 3.2 Notices. Any notice or other communication required or
permitted hereunder shall be in writing (including facsimile transmission) and
shall be given,

  (i)   if to Cedar to:         Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, NY 11050
Attention: Leo S. Ullman
Fax: (516) 767-6497         with a copy to:         Stroock & Stroock & Lavan
LLP
180 Maiden Lane
New York, NY 10038
Attention: Martin H. Neidell
Fax: (212) 806-7836     (ii)   if to the Group or Inland to:         Inland
Investment Advisors, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Roberta Matlin
Fax: (630)-218-4955         with a copy to:         Shefsky and Froelich Ltd.
111 East Wacker Drive, Suite 2800
Chicago, IL 60601
Attention: Michael Choate
Fax: (312) 275-7554

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All notices and other
communications hereunder shall be in writing and shall be deemed duly given upon
due receipt if delivered personally, by facsimile, by a recognized next-day
courier service or by registered or certified mail, return receipt requested,
postage prepaid.

6



--------------------------------------------------------------------------------



 



     Section 3.3 Termination. Unless terminated earlier upon the written
agreement of Cedar and the Group, this Agreement and the proxies provided herein
shall terminate (the “Expiration Date”) and be of no further force and effect,
automatically and without any required action of the parties hereto, upon the
earlier to occur of (i) the sale or other disposition by the Group of all the
Additional Common Stock, (ii) ten years after the date hereof or (iii) any
action by the Cedar Board of Directors to revoke the Waiver; provided that no
such termination shall relieve any party of liability for a breach hereof prior
to termination, including without limitation an action that constitutes a breach
of this Agreement by Cedar under Section 3.4 below and thereby causes a
termination under clause (iii) of this Section 3.3. Notwithstanding the
foregoing, Section 3.1 and Section 2.1(d) hereof shall survive the Expiration
Date in accordance with their terms.
     Section 3.4 No Inconsistent Actions by the Group or Cedar. Prior to the
Expiration Date, (a) the Group shall not revoke or rescind, or purport to revoke
or rescind, the proxies granted hereby and (b) Cedar shall not revoke or
rescind, or purport to revoke or rescind, the Waiver. Any such revocation or
rescission, or purported revocation or rescission, by the Group or Cedar,
respectively, will be considered a breach of this Agreement (provided, however,
that nothing in this Section 3.4 is intended to impact the effect of Section 1.1
on the Group’s ability to reacquire Common Stock).
     Section 3.5 Amendment. This Agreement may not be amended, modified or
rescinded except by an instrument in writing signed by each of the parties
hereto.
     Section 3.6 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the General Corporation Law of the State of
Maryland, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.
     Section 3.7 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
     Section 3.8 Entire Agreement; Assignment. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof and
thereof. This Agreement shall not be assigned by the Group by operation of law
or otherwise.
     Section 3.9 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is

7



--------------------------------------------------------------------------------



 



intended to or shall confer upon any other person or entity any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
     Section 3.10 Specific Performance. Without limiting or waiving any rights
or remedies of any of the parties hereto, the parties hereto agree that
irreparable damage would occur in the event any provisions of this Agreement
were not performed by the parties in accordance with the terms hereof and that
each of the parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement by any party and to seek specific performance
of the obligations of the parties under this Agreement in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.
     Section 3.11 Waiver of Jury Trial. Each of the parties hereto hereby waives
to the fullest extent permitted by applicable law any right it may have to a
trial by jury with respect to any litigation directly or indirectly arising out
of, under or in connection with this Agreement or the transactions contemplated
hereby. Each of the parties hereto (a) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce that
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 3.11.
     Section 3.12 Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
     Section 3.13 Mutual Drafting. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
negotiations among the parties.
     Section 3.14 Counterparts. For the convenience of the parties, this
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, all as of the
date first written above.

            Cedar Shopping Centers, Inc.
      By:   /s/ LEO S. ULLMAN         Name:   Leo S. Ullman        Title:  
President        Inland American Real Estate Trust, Inc.
      By:   /s/ BRENDA GAY GUJRAL         Name:   Brenda Gay Gujral       
Title:   President        Inland Investment Advisors, Inc.
      By:   /s/ ROBERTA S. MATLIN         Name:   Roberta S. Matlin       
Title:   President        Inland Real Estate Investment Corporation
      By:   /s/ ROBERT D. PARKS         Name:   Robert D. Parks        Title:  
Chairman        The Inland Group, Inc.
      By:   /s/ DAN GOODWIN         Name:           Title:        

9